per curiam:
Mediante opinión per curiam emitida el 16 de octubre de 1992, este Tribunal separó indefinidamente de la profesión de abogado al Ledo. Angel M. Mundo Rodrí-guez por el fundamento de incapacidad mental, según dis-puesto en la Regla 13.1(a) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. ant. Ap. I-A,(1) vigente al momento de los hechos y siguiendo el procedimiento esta-blecido en la Regla 13.1(c) del mismo, 4 L.P.R.A. ant. Ap. I-A.(2)
*641En aquella ocasión, el Comisionado Especial designado en el caso concluyó que, conforme a la prueba presentada, el licenciado Mundo sufría un trastorno depresivo mode-rado crónico causado por el abuso del alcohol, condición que le impedía ejercer adecuadamente la profesión. A base de ello, recomendó su suspensión indefinida. En dicha oca-sión, estimamos probado el hecho de que el licenciado Mundo estaba impedido de ejercer adecuadamente la profesión. En consecuencia, lo separamos indefinidamente del ejercicio de la abogacía y de la notaría. Claro está, acla-ramos que, conforme la norma vigente en nuestro ordena-miento, este tipo de suspensión por incapacidad mental constituye una medida especial de protección social y no un desaforo.(3) Finalmente, expresamos que, si cesaba la inca-pacidad, el licenciado Mundo Rodríguez podía solicitar reinstalación de acuerdo a lo establecido en la Regla 13.1(h) de nuestro reglamento, 4 L.RR.A. ant. Ap. I-A.(4) *642Ordenamos la incautación de su obra notarial y su entrega a la Oficina de Inspección de Notarías.
El 1ro de octubre de 1996, el señor Mundo presentó mo-ción de reinstalación alegando que había superado la situa-ción de alcoholismo y, por tanto, que su incapacidad había cesado al presente. Alegó además, que había sido evaluado por el Departamento de Asuntos del Veterano de Estados Unidos de América, concluyéndose que él no estaba mental o físicamente incapacitado.(5) Abase de lo anterior, el señor Mundo solicitó que se continuara con el procedimiento de reinstalación de acuerdo a la Regla 15(h) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. ant. Ap. XXI,(6) sobre casos de incapacidad mental de abogados.
El 18 de octubre de 1996, luego de considerar la moción presentada por el señor Mundo, este Tribunal designó al Ledo. Agustín Mangual Hernández(7) como Comisionado Especial para que recibiera prueba sobre la condición mental del señor Mundo —incluyendo testimonio pericial de un panel seleccionado según la Regla 15(h) del Tribunal Supremo*643(8)— y para que rindiera un informe dentro de los plazos especificados en la referida regla.
El 13 de noviembre de 1996 el Comisionado Especial emitió una orden nombrando al Dr. Domingo Cordero como perito para que examinara al señor Mundo y sometiera un informe sobre sus conclusiones. Además, ordenó al señor Mundo comunicarse con la oficina del referido médico para que coordinara las citas necesarias y ordenó al Procurador General y a Mundo Rodríguez que, en el término de diez (10) días, notificaran el nombre y dirección del perito si-quiatra que hubiesen elegido. El 25 de noviembre de 1996 el Procurador General presentó una moción informando, entre otros asuntos, haber elegido a la Dra. Haydée Costas como perito siquiatra. El señor Mundo, por su parte, in-formó el 17 de enero de 1997 la selección de la Dra. Myrna Zegarra como la perito siquiatra que lo evaluaría.
El 31 de enero de 1997 el Procurador General —me-diante moción— solicitó permiso a este Tribunal para con-tratar al sicólogo Jorge Montilla para que administrara al señor Mundo una prueba neurosicológica, la cual, según la Dra. Haydée Costas, era indispensable para determinar con mayor precisión las posibles limitaciones en el funcio-namiento mental del peticionario causadas por la excesiva ingestión de alcohol durante un periodo tan prolongado de tiempo.(9)
Referimos la mencionada solicitud al Comisionado Especial para que, luego de que el panel de tres (3) médicos siquiatras examinara al querellado y rindieran su testimo-nio pericial, ofreciera su recomendación en cuanto a la ne-cesidad de contratar al sicólogo Montilla para que adminis-*644trara al peticionario la prueba neurosicológica recomen-dada.
El 12 de mayo de 1997, se radicó el informe del Dr. Domingo Cordero Alonso(10) —perito nombrado por el Comi-sionado Especial— con relación al señor Mundo. El facul-tativo recomendó la asistencia del peticionario a Alcohólicos Anónimos para que mantuviese su sobriedad. Además, sugirió intervención siquiátrica para que se con-tinuara así un proceso evaluativo que, con mayor certeza clínica, definiera o identificara un posible diagnóstico siquiátrico. Añadió que si ese fuera el caso, podría benefi-ciarse de ayuda profesional de enfoque sicoterapéutico con el posible beneficio, a su vez, del uso de medicación.
El 14 de mayo de 1997, luego de solicitarse una pró-rroga, se radicó el informe de la Dra. Haydée Costas.(11) Esta, según ya mencionáramos, recomendó las pruebas neurosicológicas porque, a su entender, el señora Mundo presentaba signos que sugerían la posibilidad de la exis-tencia de un daño cerebral orgánico secundario a sus largos años de consumo de alcohol. De acuerdo a la doctora Costas, Mundo podría llevar a cabo funciones de abogado con las limitaciones específicas que sus pares considerasen pertinentes.
El 29 de mayo de 1997, el Comisionado Especial, me-diante orden a esos efectos, recordó al peticionario que el término que tenían los peritos para presentar sus informes había vencido. Aún así, concedió diez (10) días para que la doctora Zegarra, la perito seleccionada por éste, sometiera su informe. No habiendo cumplido el señor Mundo, el 5 de agosto de 1997 el Comisionado Especial dictó una orden advirtiéndole que si no sometía el informe de la perito en diez (10) días, se archivaría el caso por falta de interés. El 12 de agosto de 1997, Mundo Rodríguez presentó moción de prórroga solicitando veinte (20) días adicionales, y el 21 *645de agosto de 1997 el Comisionado le concedió hasta el 5 de septiembre.
El 28 de agosto de 1997, se radicó el informe de la doc-tora Zegarra(12) quien no encontró presencia de condiciones psiquiátricas. Sin embargo, advirtió la posibilidad de que existiera una disfunción cognocitiva en un grado mínimo, no detectable con las pruebas que ella había realizado al paciente, por lo que sugirió que se le sometiera a unas pruebas neurosicológicas que aclararan este punto aún más. Recomendó, además, la doctora Zegarra, que, para que Mundo continuara la remisión de su dependencia al alcohol, debía mantenerse activo en la Iglesia, por haber sido éste su instrumento más eficaz. Finalmente, sugirió que el peticionario sostuviera contacto regular con un si-quiatra, sicólogo o consejero en alcoholismo. Según el cri-terio de esta profesional de la salud mental, la evaluación no reveló impedimento para que se permitiera el regreso del señor Mundo al ejercicio de la profesión legal, sujeto a la supervisión usual que la ley y los pares imponen a todos los abogados.
El 5 de septiembre de 1997 el Comisionado Especial se-ñaló vista evidenciaría para escuchar a los peritos de las partes y cualquier otra prueba que quisiera presentar el querellado. La vista se celebró el 15 de octubre de dicho año, compareciendo a la misma los tres (3) peritos.
Posteriormente, con fecha de 30 de octubre de 1997 el Comisionado Especial rindió su informe al Tribunal Supremo. Conforme a la prueba testifical y documental practicada, el Comisionado formuló las siguientes determi-naciones de hecho:
Este Honorable Tribunal, mediante Resolución de fecha 16 de octubre de 1992 separó al Ledo. Angel M. Mundo Rodríguez indefinidamente del ejercicio de la abogacía y de la notaría luego de concluir que éste sufría de trastorno depresivo mode-rado crónico causado por el abuso del consumo de alcohol.
*646El Sr. Mundo Rodríguez, por derecho propio, radicó “Moción de Reinstalación” en la Secretaría de este Honorable Tribunal el día 2 de octubre de 1996, en la que alegó que “ha superado la situación de alcoholismo desde hace dos años y eventualmente la situsación (sic) o incapacidad ha cesado al presente”. Acom-pañó una Declaración Jurada a dicho escrito.
Mediante Resolución de fecha 18 de octubre de 1996, este Honorable Tribunal designó al suscribiente Comisionado Especial en este procedimiento. Iniciamos las gestiones para cum-plir con lo dispueto [sic] por la misma y lo dispuesto por la Regla 15 del Reglamento de este Honorable Tribunal.
No fue hasta el 28 de agosto de 1997 que el Sr. Mundo Rodrí-guez radicó el informe sometido por la perito psiquiatra selec-cionada por éste, de conformidad con la mencionada Regla.
De los informes periciales sometidos surge que el Sr. Mundo Rodríguez ha estado inactivo y fuera del campo del derecho desde hace varios años.

La única gestión que ha hecho el Sr. Mundo Rodríguez para obtener ayuda para rehabilitarse es que fue bautizado en la Iglesia de Jesucristo de los Santos de los Ultimos Días en no-viembre de 1995 y que se ha mantenido activo en dicha Iglesia.

El Sr. Mundo Rodríguez no produjo pruebas de que haya he-cho o esté haciendo gestiones para recibir ayuda profesional en vista de su condición mentalL]

Los tres peritos psiquiatras en sus testimonios coinciden en que el Sr. Mundo Rodríguez necesita recibir tratamiento psiquiátrico.

Además, los tres peritos psiquiatras coincidieron en sus tes-timonios en que es necesario que al Sr. Mundo Rodríguez se le practiquen pruebas neuropsicológicas para verificar si como consecuencia del consumo excesivo de alcohol ha sufrido daño cerebral.
Según el informe pericial preparado por la Dra. Haydée Cos-tas, el Sr. Mundo Rodríguez le informó que en el año 1993 fue ingresado en la cárcel por conducir un vehículo en estado de embriaguez.
Observamos el comportamiento del Sr. Mundo Rodríguez du-rante la vista de este procedimiento y nos percatamos de que, como concluyó la Dra. Haydée Costas, éste tiene problemas para controlar sus impulsos.
El Comisionado Especial, como consecuencia de las an-teriores determinaciones de hecho, recomendó que no se reinstalara al Sr Angel M. Mundo Rodríguez a la práctica de la profesión de Abogado y Notario hasta que éste pro-*647bara haber recibido tratamiento siquiátrico y haberse dedi-cado al estudio del Derecho, ya fuera mediante cursos en las escuelas de derecho o a través de un curso de repaso general del Derecho, similar al que asisten los graduados de Derecho antes de tomar la reválida.
Luego de considerar la totalidad del expediente, coinci-dimos totalmente con el criterio del Comisionado Especial.
I
El ejercicio de la abogacía es una tarea difícil y compleja. In re Cardona Álvarez, 116 D.P.R. 895, 902 (1986). A la misma vez, el Código de Ética Profesional que rige esta profesión exige de sus miembros el cumplimiento de importantes deberes con el propósito de preservar el honor y la dignidad de la misma. Entre estos deberes se encuentran: el deber de desempeñar este alto ministerio con la mayor y más excelsa competencia, responsabilidad e integridad;(13) el deber de defender los intereses del cliente diligentemente, desplegando en cada caso el más profundo saber y habilidad y actuando en aquella forma que la pro-fesión jurídica en general estima adecuada y responsa-ble(14) el deber de mantener al cliente siempre informado de todo asunto importante en el caso que se le ha encomen-dado(15) el deber de ser puntual en la asistencia y conciso y exacto en el trámite y presentación de las causas,(16) y el deber de mantener una relación de respeto, cordialidad y cooperación entre compañeros.(17)
Como parte del poder inherente que tiene este Tribunal para reglamentar la profesión de abogado en *648nuestra jurisdicción, In re Soto López, 135 D.P.R. 642 (1994); In re Colton Fontán, 128 D.P.R. 1 (1991); In re Delgado, 120 D.P.R. 518 (1988); In re Díaz Alonso, Jr, 115 D.P.R. 755 (1984); In re Franco Soto, 115 D.P.R. 740 (1984); In re Rodrígez Torres, 104 D.P.R. 758 (1976), se encuentra la ineludible responsabilidad de instituir y mantener un orden jurídico íntegro y eficaz que goce de la completa con-fianza y apoyo de la ciudadanía, Colegio de Abogados de P.R. v. Barney, 109 D.P.R. 845, 847 (1980). Es por ello que nos corresponde, no sólo velar por la observancia —de parte de los abogados— de los cánones de ética antes men-cionados y tomar la acción disciplinaria o medida especial de protección social apropiada en casos de incumplimiento de las normas requeridas, Colegio de Abogados de P.R. v. Barney, ante, sino que una vez tomada dicha acción o me-dida, nos atañe además, en los casos que así lo requieran, decidir en qué momento la acción disciplinaria o la medida especial ha logrado su propósito.
En virtud de lo anterior, concluimos que en el caso de autos la medida de especial de protección social impuesta al peticionario mediante nuestra opinión Per curiam de 16 de octubre de 1992, consistente la misma en su suspensión indefinida, no ha cumplido cabalmente su finalidad. In re Mundo Rodríguez, 131 D.P.R. 713 (1992). Veamos por qué.
En primer lugar, los tres (3) peritos seleccionados sostu-vieron en sus respectivos informes que el peticionario debe recibir tratamiento siquiátrico. Coincidieron además en que éste debe ser sometido a evaluaciones más especializa-das para determinar si como consecuencia del consumo ex-cesivo de alcohol ha sufrido daño cerebral. El peticionario, por su parte, no produjo prueba de que hubiese hecho ges-tiones para recibir ayuda profesional en cuanto a su condi-ción mental ni en cuanto a su condición de alcoholismo, ello a pesar de estar consciente de su situación y del contenido de los informes médicos. Tampoco produjo evidencia de-mostrativa de que su condición de alcoholismo estaba en *649remisión; esto es, sólo contamos con su propio testimonio a esos efectos.
Por otro lado, el señor Mundo lleva separado de la profesión más de cinco (5) años. No habiendo demostrado éste en la vista celebrada que se mantuvo informado en torno al desarrollo de la ciencia legal durante el período de tiempo en que no ha ejercido la abogacía, podemos concluir que sus conocimientos en Derecho no están actualizados.
Finalmente, es preciso señalar que ciertas actuaciones de Mundo Rodríguez, al manejar su propia solicitud de reinstalación, levantan dudas sobre su aptitud para aten-der casos de clientes potenciales. En este sentido nos pre-ocupa, además, la determinación del Comisionado Especial a los efectos de que el señor Mundo tiene problemas para controlar sus impulsos.
En vista de lo anteriormente señalado, concluimos que el señor Mundo no puede cumplir adecuadamente con las exigencias que conlleva la profesión legal.
Habiendo sostenido anteriormente que en ausencia de una demostración de parcialidad, prejuicio o error manifiesto de parte del Comisionado Especial al apreciar la prueba, no alteraremos las determinaciones de hecho que éste realice —In re Soto López, ante; In re Coltoñ Fontán, ante— en este caso hacemos nuestras las formuladas por el Ledo. Agustín Mangual Hernández y, asimismo, adoptamos su recomendación. En consecuencia, se deniega su solicitud de reinstalación al ejercicio de la abogacía en nuestra jurisdicción.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton concurrió con el resultado sin opinión escrita. El Juez Presidente Se-ñor Andréu García no intervino.

 La Regla disponía lo siguiente:
“Sec. 13.1. Casos de incapacidad mental de abogados
“(a) La incapacidad mental, definida como una condición mental o emocional tal que impida al abogado asumir competente y adecuadamente la representación legal de sus clientes o le impida mantener el patrón de conducta profesional que debe observar todo abogado, será causa de suspensión.” 4 L.P.R.A. ant. Ap. I-A, R. 13.1(a).


 La Regla 13.1(c) del Reglamento del Tribunal Supremo en aquel momento disponía:
“Cuando en el curso de cualquier procedimiento disciplinario bajo la Regla 13 de este Reglamento suijan dudas sobre la capacidad mental del abogado querellado, el Tribunal, motu proprio o a instancias del Procurador General o del querellante nom-brará a un Comisionado Especial —si no lo hubiere aún— para que reciba prueba sobre la incapacidad mental del abogado de acuerdo a la definición en el inciso (a) de esta regla. En estos casos se nombrará un panel de tres (3) médicos siquiatras para que éstos examinen al abogado y ofrezcan su testimonio pericial ante el Comisionado Especial. El panel de siquiatras será designado así: uno nombrado por el Comisio-nado Especial, otro por el Procurador General de Puerto Rico y el tercero por el abogado querellado. Las designaciones deben hacerse dentro del término de diez (10) días desde la fecha de la notificación de la Resolución del Tribunal ordenando este procedimiento. Si dentro de ese término el Procurador General o el querellado no hacen la designación correspondiente, el Comisionado Especial lo hará por ellos. Una vez designado el panel de siquiatras, el Comisionado Especial señalará fecha para la celebración de una vista para no más tarde de treinta (30) días a partir de la desig-nación de los siquiatras. Durante ese término los siquiatras examinarán al quere-llado y rendirán un informe al Comisionado Especial, quien notificará con copia de dicho informe al Procurador General y al querellado. Durante la vista ante el Comi-sionado Especial el Procurador General y el querellado, representado por su abo-gado, podrán presentar sus objeciones a los informes de los siquiatras y habrá opor-tunidad de interrogar y contrainterrogar a dichos médicos. Durante la vista ante el Comisionado Especial, el Procurador y el querellado podrán presentar otros testigos y habrá derecho a contrainterrogar; también se podrá presentar y examinar prueba documental. No se aplicarán las reglas de descubrimiento de prueba y el Comisio-nado Especial resolverá los planteamientos sobre admisibilidad conforme a derecho, *641mas no se reconocerá privilegio a la comunicación entre el querellado y los siquiatras del panel. El Comisionado deberá presentar su informe al Tribunal —con copia a las partes— dentro de los treinta (30) días de celebrada la vista y la presentación final de la prueba; junto al informe remitirá toda la evidencia documental y material que hubiese sido presentada, incluyendo los informes de los siquiatras. La evidencia presentada y no admitida deberá identificarse claramente como tal y el Comisionado indicará la razón por la que no fue admitida.” 4 L.P.R.A. ant. Ap. I-A, R. 13.1(c).


 In re Miranda Cruz, 116 D.P.R. 709 (1985); In re Calderón Molinary, 115 D.P.R. 796 (1984); In re Lanauze Ortiz, 114 D.P.R. 682 (1983); In re Suárez Burgos, 108 D.P.R. 1 (1978).


 La Regla 13.1(h) del Reglamento del Tribunal Supremo, al momento en que se dictó la resolución, establecía:
“Suspendido un abogado bajo las disposiciones de esta regla, el querellado podrá presentar una moción de reinstalación ante el Tribunal. La moción deberá ser for-mulada luego de transcurridos treinta (30) días de haber cesado la incapacidad. Presentada una moción de reinstalación el Tribunal nombrará un Comisionado Especial y se designará un panel de tres siquiatras conforme a lo dispuesto en el inciso (c) de esta regla. El querellado se someterá a exámenes médicos ante los siquiatras y éstos someterán un informe al Comisionado Especial, quedando a discreción de éste la celebración de una vista con la intervención del Procurador General, salvo que el Tribunal, a moción del querellado o motu proprio ordenare la celebración de vista. El Comisionado Especial rendirá finalmente un informe al Tribunal y éste resolverá. Si solicitada la reinstalación por el querellado se celebra una vista ante el Comisionado Especial, la relación entre el querellado y los siquiatras que lo examinaren durante la vigencia de la suspensión no gozará del beneficio de comunicación privilegiada a los fines de los interrogatorios que puedan surgir durante la vista.
“En casos bajo el inciso (b) de esta regla, una determinación judicial de que el abogado no está mentalmente incapacitado será suficiente para que el Tribunal le-vante la suspensión.” 4 L.P.R.A. ant. Ap. I-A, R. 13.1(h).


 Tal conclusión surge de un documento que acompañó el querellado titulado Rating Decision y fechado 13 de mayo de 1996 mediante el cual el Departamento de Asuntos del Veterano denegó al señor Mundo el derecho a una pensión por incapa-cidad luego de determinar, tras una evaluación, que éste no estaba incapacitado. Para cualificar se exige sesenta por ciento (60%) o más si es una sola incapacidad o setenta por ciento (70%) si son dos (2) o más incapacidades combinadas y una de ellas es de cuarenta por ciento (40%) o más y el veterano es, a juicio de la agencia, incapaz de obtener o dedicarse una ocupación provechosa como resultado de dicha incapacidad. La Agencia encontró que el veterano sólo tiene una incapacidad de un diez por ciento (10%). Sin embargo, su examen mental reveló que a pesar de encon-trarse alerta y orientado, estaba ansioso y deprimido. El resultado de dicho examen mental dispone específicamente:
“Mental exam noted he is alert and oriented in the 3 spheres. Mood is anxious and somewhat depressed. Affect is blunted. [Attention is fair. [Concentration is fair. Speech is clear, coherent and loud. Judgement is poor. He is considered] competent to handle funds.”
El querellado, además del documento antes mencionado, acompañó una decla-ración jurada suya ■ — de la cual no surge la fecha— y un certificado de Ordenanza al oficio de Eider en el Sacerdocio de Melquisedec en la Iglesia de Jesucristo de los Santos de los Últimos Días, fechado el 14 de julio de 1996.


 Según aprobado el 13 de enero de 1995 y enmendado posteriormente, 4 L.P.R.A. ant. Ap. XXI, R. 15(h). Esta regla sustituyó la anterior Regla 13.1(h) del Reglamento del Tribunal Supremo, ante.


 Ex Juez del Tribunal Superior.


 4 L.P.R.A. ant. Ap. XXI, R. 16(h). El texto de esta regla coincide práctica-mente en su totalidad con el texto de la Regla 13.1(h) anteriormente transcrito.


 Opina la doctora Costas, en la carta fechada 25 de enero de 1997 que acom-pañara el Procurador General a la moción que presentara, que en el caso del señor Mundo está presente un déficit orgánico cerebral secundario a daño estructural en las células cerebrales como consecuencia del abuso del alcohol.


 Este informe tiene fecha de 5 de mayo de 1997.


 Este informe tiene fecha de 9 de mayo de 1997.


 Este informe tiene fecha del 11 de agosto de 1997.


 Preámbulo del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


 4 L.P.R.A. Ap. IX, C. 18.


 4 L.P.R.A. Ap. IX, C. 19.


 4 L.P.R.A. Ap. IX, C. 12.


 4 L.P.R.A. Ap. IX, C. 27, C. 29, C. 30 y C. 31.